Citation Nr: 0823842	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
October 1971.

A question of entitlement to service connection for post-
traumatic stress disorder (PTSD) was before the Board in 
March 1996.  The Board denied the claim.  In August 2001, the 
veteran filed a petition to reopen his previously denied 
claim of service connection for PTSD, which was denied by the 
RO in an August 2002 rating decision.  The veteran properly 
appealed the denial to the Board, which denied the petition 
in December 2005.

In January 2008, the veteran's representative and VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in January 2008.  The basis for the motion included 
VA's failure to provide proper notice to the veteran under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007)), and VA's implementing regulations, 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007). Specifically, the 
remand required that the veteran be provided notice of the 
information and evidence needed to substantiate his claim to 
reopen, including specifically notice of the regulatory 
language of "new and material" evidence.  The case was also 
remanded for notice of the evidence and information necessary 
to substantiate the element of service connection that was 
the basis for the denial in the March 1996 decision.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim of service connection for PTSD as a claim to 
reopen.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in March 
1996.

2.  Additional evidence associated with the claims file since 
the March 1996 denial, by itself or considered with previous 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A March 1996 Board decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Since the prior final denial, new and material evidence 
has been received; hence, the requirements to reopen the 
claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for PTSD was previously 
considered and denied in a March 1996 Board decision.  As the 
veteran did not appeal that decision, it is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  The veteran sought to reopen his claim on 
August 9, 2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a), 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
(The definition of "new and material" evidence was changed 
in 2001; however, that revision applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2007)).  Given the date of claim culminating in the instant 
appeal, August 9, 2001, the Board will apply the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Here, the last and only final denial pertinent to 
the veteran's PTSD claim was the March 1996 Board decision.  
(For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).)

Furthermore, even if the RO has reopened a claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue on the merits.  The issue of reopening a claim goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Here, the RO appears to have reopened the veteran's claim for 
service connection for PTSD in its August 2002 rating 
decision and denied the claim on the merits.

The veteran filed his original application for service 
connection for PTSD in August 1993.  The RO denied the 
veteran's claim for service connection in November 1993, 
April 1994, and September 1995 rating decisions, based on its 
review of the evidence of record at the time, including the 
veteran's service treatment and personnel records, a private 
psychological examination conducted in June 1993, a VA 
medical examination conducted in November 1993, and records 
of the veteran's private hospitalization in November 1980 and 
private mental health treatment in 1994 and 1995.  In its 
March 1996 decision, the Board noted that the veteran had 
been diagnosed with various mental disabilities, not just 
PTSD, and concluded that the June 1993 private psychologist's 
diagnosis of PTSD was not probative as it did not include 
discussion of the veteran's alleged stressors.  The Board 
further concluded that the veteran's alleged stressors were 
unverifiable, as they described general feelings and 
reactions to the veteran's experience in Vietnam, as opposed 
to specific traumatic incidents.  As such, the Board found 
that a grant of service connection was precluded.  The 
veteran failed to perfect an appeal to this decision, which 
became final.  

A review of the evidence added to the record since the 
Board's prior decision reveals documentation of the veteran's 
ongoing treatment at the Jack C. Montgomery VA Medical Center 
(VAMC) in Muskogee, Oklahoma, and at the Tulsa Vet Center in 
Tulsa, Oklahoma.  Records of this treatment contain multiple 
diagnoses of PTSD pursuant to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV).  Specifically, the 
Board notes that the veteran has been diagnosed with PTSD 
from at least January 2004 by his treating VA psychiatrist.  
He has also been diagnosed with PTSD by his treating 
counselors at the Tulsa Vet Center, where he continues to 
attend group and individual therapy for treatment of his PTSD 
symptoms. 

The veteran's statements submitted since the March 1996 
denial contain statements about stressors he experienced 
while on active duty in Vietnam, including multiple rocket 
attacks on Bien Hoa Air Base.  The veteran's service 
personnel records confirm that he was stationed at that 
facility from October 27, 1970, to September 1, 1971.  
Military personnel records obtained from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
confirm that Bien Hoa Air Base came under attack on multiple 
occasions while the veteran was stationed there, including 
one attack on November 17, 1970, that resulted in multiple 
deaths and injuries.  

The new evidence is significant because it shows that the 
veteran currently has a diagnosis of PTSD.  Further, the 
evidence both identifies and substantiates in-service 
stressors identified by the veteran.  Given that the Board 
denied service connection in its March 1996 decision on the 
basis that the veteran did not carry a current diagnosis of 
PTSD and had not provided or substantiated any in-service 
stressors that could potentially be linked to his PTSD, the 
Board finds that the information concerning the veteran's 
PTSD diagnosis and his stressors constitutes new and material 
evidence relating to the veteran's claim of service 
connection for PTSD.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it offers a current, valid diagnosis of PTSD.  The 
evidence also offers identification and tends to corroborate 
specific stressors that the veteran experienced while serving 
on active duty in the Republic of Vietnam.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, and the Board finds that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

As new and material evidence-in the form of the January 2004 
VAMC records, ongoing Vet Center treatment records, the 
veteran's statements concerning his in-service stressors, and 
evidence tending to corroborate those stressors by USASCRUR 
documents-has been submitted, the Board finds that the 
criteria for reopening the claim for service connection have 
been met.


ORDER

New and material evidence to reopen the claim of service 
connection for post-traumatic stress disorder has been 
received; to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection is reopened, the claim must be considered on a de 
novo basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on 
the merits of the veteran's claim.

At the outset, the Board notes that the VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  

The veteran has contended that he has PTSD as a result of 
multiple stressors, including a rocket attack on Bien Hoa Air 
Base on November 17, 1970, in which a number of United States 
soldiers were killed or wounded.  The RO and the Board 
previously denied the veteran's claim on the bases that he 
did not have a valid current diagnosis of PTSD and that it 
was unable to verify his claimed in-service stressors.  

With respect to in-service stressors, the veteran has 
described enemy attacks as "chaotic and bloody" and 
recounted screaming out "Incoming!" before throwing himself 
to the ground.  In his August 2002 VA examination, the 
veteran further described remembering "the explosion, the 
sirens, and the blood," and recalling the event "in slow 
motion."  The veteran reported in a November 1993 statement 
that he saw a soldier "being vaporized by a 122 rocket and 
seeing his boot."  Similarly, he also testified at his 
September 1995 hearing before a Veterans Law Judge that he 
"saw a guy killed right outside my bunker" as he ran for 
cover during a rocket attack.  He reported seeing the rocket 
hit beside the soldier and then seeing nothing but the 
soldier's shoes afterward.  The Board notes that, as 
discussed above, USASCRUR has confirmed that Bien Hoa Air 
Base came under rocket attack on multiple occasions during 
the veteran's tour of duty there.  Specifically, records 
provided by USASCRUR confirm that on November 17, 1970, the 
air base experienced a rocket attack in which three soldiers 
were killed.  The Board also notes that records from USASCRUR 
also confirm that the air base experienced rocket attacks on 
multiple occasions during the veteran's tour of duty there.

The agency of original jurisdiction (AOJ) is reminded that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the veteran's 
participation (e.g., not controvert the veteran's assertion 
that he was present when the events the records establish 
that his unit experienced occurred).  See also Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  In Suozzi, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a radio log showing that the veteran's company had 
come under attack was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not specifically identify the 
veteran's participation.  Suozzi, 10 Vet. App. at 310.  The 
Court also stressed that the evidence favorably corroborated 
the veteran's alleged in-service stressor.  Id. at 311.  
Reaffirming its holding in Suozzi, the Court stated in 
Pentecost that, although unit records did not specifically 
identify a veteran as being present during rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred objectively corroborated his 
claim of having experienced rocket attacks.  Pentecost, 16 
Vet. App. at 128.  

Regarding diagnosis of the veteran's mental disabilities, the 
Board first acknowledges that the veteran's service medical 
records reflect, on his December 1967 pre-induction 
examination, the veteran's response of "yes" to questions 
about whether he suffered from trouble sleeping, depression 
or excessive worry, and "nervous trouble of any sort."  The 
examiner noted on the report of examination that the veteran 
was "nervous" but had no specific diagnosis.  He was noted 
to be "normal" psychiatrically on examination.  The veteran 
identified similar problems n his September 1971 separation 
examination; the examiner noted that the veteran complained 
of having suffered from trouble sleeping, depression, and 
excessive worry for the "past 4 years" but noted his 
psychiatric condition to be "normal" on examination.  Post-
service medical records, however, reflect that several VA 
medical professionals have identified the veteran as 
suffering from PTSD.  In that connection, the veteran's 
claims file contains a January 2004 treatment note from the 
Muskogee VAMC, in which the veteran's treating psychiatrist 
identified his diagnosis as PTSD.  In a treatment note from a 
January 2005 VAMC visit, the veteran's treating social worker 
also gave the veteran a diagnosis of PTSD.  Notes from the 
veteran's October 2006 VAMC treatment by his treating 
psychiatrist further identify the veteran's diagnosis as PTSD 
with depression, nightmares, and insomnia.  Records further 
reflect that the veteran has sought ongoing counseling and 
treatment at the Muskogee VAMC and the Tulsa Vet Center for 
his PTSD symptoms.  

The Board acknowledges that the August 2002 examination by a 
VA contractor concluded that the veteran did not suffer from 
PTSD but rather from anxiety disorder not otherwise 
specified.  Similarly, other VAMC and private treatment 
records reflect "rule-out" and provisional diagnoses of 
PTSD, as well as diagnoses of other disorders such as 
depression and dysthymic disorder.  However, the Board 
concludes that the PTSD diagnoses by the veteran's treating 
VAMC psychiatrist and Vet Center counselors discussed above 
are probative of his current disability, as these treatment 
providers have been treating the veteran on an ongoing basis 
for several years.  The Board further notes that the August 
2002 examination is now nearly 6 years old and may not 
accurately reflect the veteran's current condition.   

In light of the veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure 
another examination to ascertain whether the veteran in fact 
has PTSD that is a result of a confirmed in-service 
stressors.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).  The Board will therefore remand to afford the 
veteran a new VA examination in order to obtain a current 
diagnosis based on both examination and a thorough review of 
his claims file.  Specifically, the veteran should be 
afforded a psychiatric evaluation to include particular 
attention to the PTSD diagnoses made as a result of VAMC and 
Vet Center treatment.  In the report, the examiner should 
address the "rule-out" and provisional nature of some of 
those diagnoses, as well as the relationship between any 
diagnosed PTSD and the veteran's claimed in-service 
stressors.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient information 
and, if necessary, authorization to enable 
VA to obtain any additional pertinent 
evidence not currently of record.  

2.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the veteran should be 
scheduled for VA examination.  The 
veteran's entire claims file should be 
reviewed by the examiner.

Psychological testing should be conducted 
with a view toward determining whether the 
veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA examiner should 
thereafter review the veteran's claims 
file and test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying any 
diagnosis of PTSD and should comment upon 
the link between the current 
symptomatology and any in-service 
stressor.  A complete rationale should be 
provided for all opinions expressed.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


